Opinion issued August 30, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00241-CV
                            ———————————
  TIFFANY MITCHELL AND CHRISTOPHER MITCHELL, Appellants
                                         V.
                PINE VILLAGE NORTH ASSOCIATION AND
                      WAYMAN L. PRINCE, Appellees


                    On Appeal from the 269th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-71497


                          MEMORANDUM OPINION

      On April 2, 2018, appellants Tiffany Mitchell and Christopher Mitchell filed

a notice of restricted appeal challenging the trial court’s October 13, 2017 judgment

(1) dismissing appellants’ claims for want of prosecution and (2) ordering that
appellee’s interlocutory judgment authorizing foreclosure signed on August 25,

2017 is final. We dismiss the appeal for want of jurisdiction.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. To qualify for a restricted appeal, appellants must

establish that (1) they filed their notice of the restricted appeal within six months

after the judgment was signed; (2) they were parties to the underlying lawsuit; (3)

they did not participate in the hearing that resulted in the judgment complained of

and did not timely file any post-judgment motions or requests for findings of fact

and conclusions of law; and (4) error is apparent on the face of the record. See TEX.

R. APP. P. 26.1(c), 30; Alexander v. Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex.

2004).

      Whether appellants satisfy the non-participation element for a restricted

appeal turns on whether they took part in the “decision-making event” that resulted

in an adjudication of their rights. See Texaco, Inc. v. Cent. Power & Light Co., 925
S.W.2d 586, 589 (Tex. 1996). Because decisions on motions for summary judgment

are made on the evidence presented to the trial court prior to a summary judgment

hearing, a party who has taken part in all steps of a summary judgment proceeding

except the hearing on the motion has participated in the decision-making event. See

id.; see also Bowles v. Cook, 894 S.W.2d 65, 67-68 (Tex. App.—Houston [14th

Dist.] 1995, no writ) (holding that filing response to summary judgment motion was


                                          2
sufficient participation to bar writ of error because all party participation necessary

in proceeding occurred prior to hearing).

      A review of the trial court’s docket indicates that, on August 25, 2017,

appellants filed an objection and response opposing appellees’ motion for summary

judgment. Filing a response to a motion for summary judgment is sufficient

participation to render a restricted appeal unavailable. See Bowles, 894 S.W.2d at

67-68. Although the trial court dismissed appellants’ claims for want of prosecution,

by filing a response to appellees’ motion for summary judgment, appellants

participated in the decision-making event that resulted in the trial court’s final

judgment and, thus, do not meet the requirements for a restricted appeal.

      The Clerk of this Court notified appellants that this Court might dismiss this

appeal for want of jurisdiction unless appellants timely filed a response

demonstrating this Court's jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a),

43.2(f). Appellants failed to file an adequate response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.




                                            3